*247In re Manzanares, Jane O’Leary; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 94-CA-0356; Parish of Jefferson, 24th Judieial District Court, Div. “P”, No. 434-517.
Granted. The decision of the court of appeal is set aside, and the case is remanded to the court of appeal to reconsider in the light of Allen v. Allen, 94-1090 (La. 12-12-94), 648 So.2d 359.
CALOGERO, C.J., and DENNIS, J., votes to grant and docket for argument.
MARCUS, J., not on panel.